EXAMINER’S COMMENT / REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
 This Corrected Notice of Allowance is to make of record the correct date for the acceptable drawings (11/27/2020) as noted in Box 4(a) of Form PTOL - 37D. 
 
This corrected Notice of Allowance does not extend the time period for reply. The deadline for reply remains three months from the mailing date of the first Notice of Allowance sent April 5, 2022.

Reasons for Allowance
Applicant’s amendment and remarks submitted 3/3/2022 are acknowledged and fully considered. Applicant’s amendment overcomes the objections of record and applicant’s remarks/arguments overcome the refusal under 35 U.S.C. 102(a)(2) given in the Office action dated 12/3/2021. 

Applicant’s argument that the appearance of the tapered flat surface on only the right and left sides of the panel as shown in the claim, in combination with the change in degree of roundness of the four outer corners, create a design which is not substantially the same as the design shown in Yoon, is found to be persuasive in overcoming the refusal of record. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  5/25/2022